Citation Nr: 9930942	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to initial rating higher than 10 percent for 
residuals of excision of bilateral Morton's neuromas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from April 1989 to 
September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 16, 1997, rating decision by the 
Houston, Texas, Regional Office of the Department of Veterans 
Affairs (VA).  The veteran subsequently relocated to North 
Carolina while her appeal was pending, and her records were 
transferred to the VA Regional Office in Winston-Salem, North 
Carolina (RO).  The veteran testified at a hearing at the RO 
on March 16, 1998, in connection with her appeal.  

As originally developed for review by the Board, the appeal 
included the additional issue of entitlement to service 
connection for residuals of a left trapezius muscle strain.  
By a rating decision of May 13, 1998, the RO granted service 
connection for residuals of a neck injury with radicular pain 
of the parascapular muscles and left upper extremity; the 
matter has been resolved and will not be addressed further by 
the Board. 


FINDINGS OF FACT

1.  During service the veteran underwent surgical excision of 
a Morton's neuroma of each foot.  

2.  For each foot, residuals of the surgery consist of 
complaints of intermittent pain related primarily to 
prolonged standing or cold weather; surgical scars and 
inability to rise on to the toes are also present.

3.  For each foot, the residuals do not result in deformity, 
limitation of motion, weakness, tenderness, or other 
impairment. 



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of excision of bilateral Morton's neuromas are not 
met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71a, Code 5279 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

By a rating decision of August 16, 1997, service connection 
was granted for "excision, Morton neuroma bilateral," and a 
10 percent rating was assigned as of September 15, 1996, the 
day following the veteran's separation from service.  The 
award was based on a review of service medical records 
showing that during service the veteran had received medical 
attention for bilateral foot pain which was ultimately 
diagnosed as bilateral Morton's neuroma.  A Morton's neuroma 
of each foot was surgically excised in March 1996.  Post 
surgical records reported that she required shoe inserts 
because of her symptoms and that she experienced swelling of 
both feet. 

The veteran testified at a hearing in March 1998 at the RO 
and presented testimony in support of her appeal.  She 
reported swelling of the feet associated with the weather and 
related that swelling would also occur on standing for long 
periods of time.  Cold weather made the swelling worse.  She 
reported tenderness in the area of the scar.  She reported 
that she continued to wear inserts in her shoes.  She 
indicated that she was comfortable when walking but not for 
standing.  She stated that when the swelling was present she 
elevated and soaked her feet at home.  

The veteran underwent a VA examination in April 1998.  She 
complained of intermittent pain in her feet and indicated 
that she could usually tell when she first got up in the 
morning whether she was going to have a good day or a bad 
day.  She did not know what caused her feet to flare up but 
indicated that standing for long periods caused her to have 
foot pain but that sometimes the pain was caused by nothing 
that she did.  The surgery had helped some in that there was 
less pain than there had been before the surgery.  On 
examination it was found that there were no deformities of 
the feet.  There was a full range of motion of the toes and 
ankles.  There was no significant pain on motion on the day 
of the examination.  There was no fatigue, weakness or lack 
of endurance noted.  There was no instability, edema, 
weakness or tenderness.  The veteran did have a 1 1/2-inch 
well-healed surgical scar between the 3rd and 4th toes on the 
dorsum of each foot.  Her gait was good.  There were no 
functional limitations, calluses, breakdown or unusual shoe 
wear.  There were no skin or vascular changes.  She was 
unable to rise up on her toes.  No flatfoot was present.  
There was no hallux valgus.  The diagnosis was bilateral 
neuromas of the feet, postoperative, with residuals.  

II.  Analysis

The veteran's claim for a higher initial rating for the 
service-connected back disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
finds that all indicated development has been completed and 
that the statutory duty to provide assistance in developing 
the relevant evidence has been satisfied.  The veteran has 
identified no additional relevant evidence that has not been 
obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1998).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (although the entire recorded history must be 
considered, the regulations do not give past medical reports 
precedence over current findings, and it is the present level 
of disability that is of primary concern) does not apply; 
separate ratings (known as staged ratings) are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The current 10 percent rating for residuals of bilateral 
excisions for Morton's neuroma was assigned under Code 5279 
of the rating schedule, the code for "[m]etatarsalgia, 
anterior (Morton's disease)."  Under that code, a 10 percent 
rating is provided for either unilateral or bilateral 
involvement.  38 C.F.R. § 4.71a, Code 5279 (1999).  

Although 10 percent is the highest rating assignable under 
Code 5279 for metatarsalgia due to Morton's disease, the 
veteran is potentially entitled to a higher rating by analogy 
to disabilities rated under other codes.  VA regulations 
provide that "[w]hen an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).  

Under Code 5280, a 10 percent rating may be assigned for 
unilateral hallux valgus after surgery with resection of the 
metatarsal head or if productive of severe disability 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Code 5280 (1999).  A 10 percent rating is provided 
for malunion or nonunion of the tarsal or metatarsal bones 
productive of moderate disability.  38 C.F.R. § 4.71a, Code 
5283 (1999).  Under Code 5284 for other foot injuries, a 10 
percent rating may be assigned for moderate disability.  
38 C.F.R. § 4.71a, Code 5284 (1999).  

The main residual symptom following the 1996 surgery for a 
neuroma of each foot is chronic recurring pain which is 
related to both the amount of time the veteran spends on her 
feet and on exposure to cold weather.  There is no deformity 
of the feet or tenderness or other abnormality on 
examination.  The veteran walks with a normal gait.  At the 
examination she was unable to rise on her toes, but no other 
objective indication of impairment of the feet was reported.  
The veteran works at an occupation where she sits primarily.  
There is no indication that the pain in her feet results in 
more than a minimal interference with performing the 
activities of daily living.  The intermittent foot pain is 
not shown to be of such extent as to be the functional 
equivalent of amputation of a toe, moderate disability due to 
malunion or nonunion of a tarsal or metatarsal bone, or 
moderate disability of each foot due to other foot injuries 
such as to warrant a 10 percent rating for each foot.  The 
feet, in fact, appear to manifest more or less identical 
impairment; no examination findings or allegations by the 
veteran suggest that one foot is worse than the other.  The 
record does not provide any basis for assigning an increased 
rating for either or both feet by analogy to any other of the 
above disabilities.  

The record shows that a preponderance of the evidence is 
against the veteran's claim for an increased rating for 
residuals of surgery for Morton's disease.  Consequently, the 
benefit of the doub rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1998).


ORDER

The appeal for an initial rating higher than 10 percent for 
residuals of excisions of bilateral Morton's neuromas is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

